Appeal by the defendant from a judgment of the County Court, Westchester County (Zittell, J.), rendered May 17, 1985, convicting him of robbery in the first degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence, three concurrent terms of imprisonment of 9 to 18 years, was within the range of possible sentences promised by the court when the guilty plea was entered and was not excessive (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80).
Furthermore, the claims raised in the defendant’s pro se supplemental brief rely on facts not contained in the record and, consequently, are not reviewable by this court (see, People v Brown, 45 NY2d 852). The defendant’s assertion that this appeal is also from an order of the County Court denying his motion to vacate the judgment of conviction pursuant to CPL 440.10 is incorrect, because leave to appeal from the denial of such a motion was never sought or granted (see, CPL 450.15 [1]; 460.15). Mollen, P. J., Mangano, Spatt and Sullivan, JJ., concur.